Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 16/632,321 filed on 01/17/2020.
Claims 1 – 21 and 25 have been examined and are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/05/2022, 03/14/2022, 10/05/2020 and 01/17/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Election/Restrictions (15614881)
Claim 22 – 24, 26 - 37 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups 2 (22 – 24) and Group 3 (26 – 37) there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 08/23/2022. Examiner examined claims 1 – 21 and 25, see rejection below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “quality check module”, “imaging location” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “module” coupled with functional language “configured to receive a specimen….”; without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier. The above "Module" terms coupled with their respective functional language do not infer any significant structures or mechanisms used to perform the cited functional language, and therefore are not recognized as structures.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 19 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification as originally filed positively identifies the structure which corresponds to the appropriate claimed “quality check module” that perform the recited functions of the module claimed. In this case, paragraph [0037] identifies that the “The quality check module may include one or more image capture devices arranged to provide lateral 2D images of the specimen container and specimen from one or more different lateral viewpoints; and paragraph [0057] discloses For all but the quality check module 130, the computer 143 may control the specimen testing apparatus 100 according to software, firmware, and/or hardware commands or circuits such as those used on the Dimension® clinical chemistry analyzer sold by Siemens Healthcare Diagnostics Inc.
Claims 2 – 18 depend from indefinite antecedent claims.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 – 3, 5 – 15, 17 – 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2012/0140230 A1) in view of Koyama (US 2014/0376932 A1). 

Regarding claim 1, Miller discloses: “a quality check module [see para: 0035; FIG. 1C is schematic top view of an embodiment of a sample quality station], comprising: 
an imaging location within the quality check module configured to receive a specimen container containing a specimen [see para: 0116; Now referring to FIGS. 1C and 5C, in order to determine an amount of hemolysis present in the specimen 20R (FIG. 5A) contained in the sample container 20, a radiation source 58 may project a light beam 58A onto the sample container 20 in block 504];
one or more image capture devices [see para: 0070; A radiation capture device 56, such as a conventional digital camera, a charged coupled device (CCD)] configured to capture images of the imaging location from one or more viewpoints [see Fig. 1C, para: 0087; The radiation capture device 56 (e.g., digital camera) may be located either inside of the enclosure 57 or outside of the enclosure 57 and receive the image through the aforementioned view window of the sample container 20]; 
one or more light sources configured to provide back lighting for the one or more image capture devices [see para: 0070; Now referring to FIG. 10, sample quality station 30 may comprise a radiation source 52 (e.g., a collimated light source), for example. The radiation source 52 may be a laser diode, which directs a laser beam 52A of coherent light onto the sample container 20 (e.g., sample tube)]; and 
Miller does not explicitly disclose: “one or more stray light patches located in an area receiving stray light from the one or more light sources”.
However, Koyama, from the same or similar field of endeavor teaches: “one or more stray light patches located in an area receiving stray light from the one or more light sources [see para: 0046; In the patch image T, a patch that is located at the top of the recording material P in the conveyance direction is taken as a trigger patch (indicated by “trigger” in FIG. 2A). Note that the trigger patch of the patch image T is used for stray light correction that is described later, and also has a function as a trigger for detecting the timing of color measurement].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the ascertaining Interferents and physical dimensions in liquid samples and containers to be analyzed by a clinical analyzer system disclosed by Miller to add the teachings of Koyama as above, in order to provide a means for correcting color measurement in a state in which stray light is increasing, and to remove the influence of stray light. In addition, the spectral color measurement device 10 may be arranged at a position at which the toner patch can be measured before the recording material P is discharged to outside the image forming apparatus after the process of fixing the toner patch on the recording material P ends. When an operation to measure a color of the toner patch with the color measurement device 10 starts, first, by the series of image forming operations that were initially described above, a patch image T for color measurement that is illustrated, for example, in FIG. 2A, is formed on the recording material P [Koyama see para: 0046]. 

Regarding claim 2, Miller and Koyama disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Miller discloses: “wherein the one or more light sources are spectrally-switchable between at least two light spectra [see para: 0059; Spectrophotometric analysis” shall mean and include measuring optical absorbance and/or reflectance, a turbidimetric analysis, a nephelometric analysis, and/or light scatter analysis at any angle or collection of angles. In general, the term “spectrophotometric” refers to capturing spectral response over a range of wavelengths and correlating a response for each of the wavelengths. A device that performs this analysis is referred to as a “spectrophotometer.” Such spectrophotometric analysis has been performed with near-infrared and adjacent visible radiation, which is capable of ascertaining hemoglobin, glucose, albumin, lipoproteins, and many other sera components].

Regarding claim 3, Miller and Koyama disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Miller discloses: “wherein the one or more stray light patches are provided on a carrier holding the specimen container [see para: 0070; The sample container 20 may be supported upon a rotating holder 54, which may be a table or platform or other rotating apparatus adapted to support and hold the sample container 20 in a generally upright condition during rotation].

Regarding claim 5, Miller and Koyama disclose all the limitation of claim 3 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Miller discloses: “wherein the one or more stray light patches comprise a location within a view window of the one or more image capture devices [see Fig. 1; a window is provided along a side of container 20, where label 200 is not located and the specimen 20A may be viewed; And see para. 0087, The sample container 20 may be positioned on a rotating holder 54, which may be controlled by a motor (e.g., a stepper motor not shown) to rotate the sample container 20 until a visible region (a window where a label 20D is not applied) of interest is displayed so that the radiation capture device 56 may capture the beam of radiation (possibly diffused or deflected) to determine a presence of an interferent within the clinical analysis specimen 20A].

Regarding claim 6, Miller and Koyama disclose all the limitation of claim 3 and are analyzed as previously discussed with respect to that claim.
	Miller does not explicitly disclose: “comprising a plurality of stray light patches provided on the carrier”.
However, Koyama, from the same or similar field of endeavor teaches: “comprising a plurality of stray light patches provided on the carrier [see para: 0046; In the patch image T, a patch that is located at the top of the recording material P in the conveyance direction is taken as a trigger patch (indicated by “trigger” in FIG. 2A). Note that the trigger patch of the patch image T is used for stray light correction that is described later, and also has a function as a trigger for detecting the timing of color measurement].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the ascertaining Interferents and physical dimensions in liquid samples and containers to be analyzed by a clinical analyzer system disclosed by Miller to add the teachings of Koyama as above, in order to provide a means for correction of stray light performed using a difference between patches or average processing. In the patch image T, a patch that is located at the top of the recording material P in the conveyance direction is taken as a trigger patch [Koyama see para: 0046].

Regarding claim 7, claim 7 is rejected under the same art and evidentiary limitations as determined for the method of claim 1 and 5.

Regarding claim 8, Miller and Koyama disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Miller discloses: “comprising an enclosure forming an imaging chamber enclosing at least some of a space including the imaging location, and one or more imaging devices that reside outside of the imaging chamber [see para: 0086 - 0087].

Regarding claim 9, Miller and Koyama disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Miller discloses: “wherein the one or more stray light patches [Fig. 1B, para: 0063; Such indicia and/or information 20C may be generally provided on a label 20D adhered to, or otherwise provided on the side of, the sample container 20] are provided on a stationary support not coupled to a carrier supporting the specimen container [see para: 0070; Now referring to FIG. 10, sample quality station 30 may comprise a radiation source 52 (e.g., a collimated light source), for example. The radiation source 52 may be a laser diode, which directs a laser beam 52A of coherent light onto the sample container 20 (e.g., sample tube). The sample container 20 may be supported upon a rotating holder 54, which may be a table or platform or other rotating apparatus adapted to support and hold the sample container 20 in a generally upright condition during rotation. Appropriate laser diodes for the radiation source 52 are well].

Regarding claim 10, Miller and Koyama disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Miller discloses: “wherein the one or more stray light patches are provided on a movable support that is not coupled to a carrier supporting the specimen container [see para: 0064; Fig. 1B; sample containers 20 themselves are not physically part of the carriers 22, accordingly, they are not permanently coupled to carriers 22].

Regarding claim 11, Miller and Koyama disclose all the limitation of claim 10 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Miller discloses: “wherein the movable support is configured to move from a first location [see Fig. 1A, para. 0064, robotic station 16] remote from the imaging location [(sample quality station 30)] to a second location [see para. 0064, centrifuge 24] adjacent to the imaging location wherein imaging takes place when the movable support is located at the second location [see Fig. 1A].

Regarding claim 12, Miller and Koyama disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Miller discloses: “wherein the one or more stray light patches are provided on the specimen container, on a cap of the specimen container, or both [see Fig. 1B and para: 0063].

Regarding claim 13, Miller and Koyama disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
	Miller does not explicitly disclose: “wherein the one or more stray light patches are provided on a label on the specimen container”.
However, Koyama, from the same or similar field of endeavor teaches: “wherein the one or more stray light patches are provided on a label on the specimen container [see para: 0085; That is, in S115 the control unit 55 determines whether or not the level of stray light caused by adherence of paper powder or the like (hereunder, referred to as “stray light level”) is within a predetermined range based on the measurement value S2(λ) of the trigger patch that was measured in S109. In this case, the term “predetermined range” is a range in which correction of stray light can be performed. For example, the control unit 55 calculates the difference between the measurement values S2 (λ) and S1 (λ) of the trigger patch as the stray light level, and determines whether or not the calculated difference is within the predetermined range. If the control unit 55 determines in S115 that the stray light level is within the predetermined range (the variation level is OK), the control unit 55 proceeds to the processing in S117, while if the control unit 55 determines in S115 that the stray light level is not within the predetermined range (the variation level is not OK), the control unit 55 proceeds to the processing in S116. In S116 the control unit 55 determines that the stray light level is not within a range in which correction of the stray light can be performed and, for example, sets a warning flag to the effect of requesting remeasurement, and then proceeds to the processing in S117].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the ascertaining Interferents and physical dimensions in liquid samples and containers to be analyzed by a clinical analyzer system disclosed by Miller to add the teachings of Koyama as above, in order to provide a means for providing a patch which is measured and formed on a material in accordance with position of a spectral color measurement device. The control unit 55 determines whether or not the level of stray light caused by adherence of paper powder or the like (hereunder, referred to as “stray light level”) is within a predetermined range based on the measurement value S2(λ) of the trigger patch that was measured in S109 [Koyama see para: 0085]. 

Regarding claim 14, Miller and Koyama disclose all the limitation of claim 11 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Miller discloses: “wherein the one or more stray light patches are located directly adjacent to the specimen container during imaging [see para: 0087].

Regarding claim 15, Miller and Koyama disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Miller discloses: “wherein the one or more stray light patches are located within 30 mm of the specimen container during imaging [see para: 0087].

Regarding claim 17, Miller and Koyama disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
	Miller does not explicitly disclose: “wherein one or more of the stray light patches comprise a white-colored surface”.
However, Koyama, from the same or similar field of endeavor teaches: “wherein one or more of the stray light patches comprise a white-colored surface [see para: 0036; In this case, a wavelength-signal intensity spectrum of reflected light when light of the white light source 12 is irradiated at a reference sample (usually, a white colored reference sample; hereunder also referred to as “white reference”) for which a previously measured spectral reflectivity is known is taken as Wi(λ). The spectrum Wi(λ) is a spectrum obtained when the white reference is subjected to color measurement (also referred to as “measurement”) by the spectral color measurement device 10. In a case where a stain adheres to the protective glass 19, the spectrum Wi(λ) is a spectrum measured in a state that also includes the stain. The wavelength-signal intensity spectrum of the reference sample is taken as Wr(λ). The spectrum Wr(λ) is the spectrum of the white reference that was exactly measured in an ideal environment without any stains or the like. Further, the spectral reflectivity of the color measurement object 14 is taken as Or(λ). The spectral reflectivity Or(λ) of the color measurement object 14 is determined by the following equation].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the ascertaining Interferents and physical dimensions in liquid samples and containers to be analyzed by a clinical analyzer system disclosed by Miller to add the teachings of Koyama as above, in order to provide a means for correcting a spectral color measurement device. The wavelength-signal intensity spectrum of the reference sample is taken as Wr(λ). The spectrum Wr(λ) is the spectrum of the white reference that was exactly measured in an ideal environment without any stains or the like [Koyama see para: 0036].

Regarding claim 18, Miller and Koyama disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
	Miller does not explicitly disclose: “comprising a computer configured to determine a stray light compensated image based at least upon a stray light intensity pc,b at the one or more stray light patches”.
However, Koyama, from the same or similar field of endeavor teaches: “comprising a computer configured to determine a stray light compensated image based at least upon a stray light intensity pc,b at the one or more stray light patches [see para: 0084; In S114, the control unit 55 performs correction of stray light using the trigger patch as described in the aforementioned Equation (3) by means of the control calculation unit 22 of the spectral color measurement device 10. More specifically, the control calculation unit 22 calculates the correction coefficients a and b from the above described Equation (5) and Equation (6) based on the values of W1(λ), W2(λ), S1 (λ) and S2(λ). In this case, it is assumed that W1(λ) and S1(λ) are stored in advance in the memory unit 23 of the spectral color measurement device 10. Note that, although the control unit 55 proceeds to the processing in S118 after the processing in S114, the control unit 55 can also execute processing such as in, for example, S115 to S117 after the processing in S114. And see para: 0103 and 0104].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the ascertaining Interferents and physical dimensions in liquid samples and containers to be analyzed by a clinical analyzer system disclosed by Miller to add the teachings of Koyama as above, in order to provide a means for determine a stray light compensated image based at least upon a stray light intensity pc,b at the one or more stray light patches, and performing correct color measurement in a state in which stray light is increasing, and to remove the influence of stray light [Koyama see para: 0084].

Regarding claim 19, claim 19 is rejected under the same art and evidentiary limitations as determined for the method of claim 1.

Regarding claim 20, Miller and Koyama disclose all the limitation of claim 19 and are analyzed as previously discussed with respect to that claim.
	Miller does not explicitly disclose: “wherein the computer is configured and operable to determine a spatially-resolved optical correction factor”.
However, Koyama, from the same or similar field of endeavor teaches: “wherein the computer is configured and operable to determine a spatially-resolved optical correction factor [see Fig. 7, para. 0093, two trigger patches; para. 0096, correction performed using difference or average processing, trigger patches 4 and 2 are spatially separated, as shown in Fig. 7; para. 0084, correction of stray light using correction coefficients).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the ascertaining Interferents and physical dimensions in liquid samples and containers to be analyzed by a clinical analyzer system disclosed by Miller to add the teachings of Koyama as above, in order to provide a means for removing stray light from measurement data that includes stray light a,b [Koyama para, 0093].

Regarding claim 21, Miller and Koyama disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Miller discloses: “wherein the computer is configured and operable to determine a calibration image Intensity, lc,b of a front side of a calibration object [see para: 0073 - 0074].

Regarding claim 25, claim 25 is rejected under the same art and evidentiary limitations as determined for the method of claim 1.

Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2012/0140230 A1) in view of Koyama (US 2014/0376932 A1) and further in view of German et al. (US 2015/0355208 A1). 

Regarding claim 4, Miller and Koyama disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Miller and Koyama does not explicitly disclose: “wherein the one or more stray light patches are provided on one or more tines of the carrier holding the specimen container”.
However, German, from the same or similar field of endeavor teaches: “wherein the one or more stray light patches are provided on one or more tines of the carrier holding the specimen container [see para: 0068; Block 44 may be replaced with two tines 43 and 45 that provide a V-shaped recess into which a tube may be placed, while allowing the backside of the tube to be viewed. For example, the gap between tines 43 and 45 may allow viewing of any barcode information on tube 42. The gap between tines 43 and 47 and between tines 45 and 47 may also allow reading of any barcode information viewable on the sides of tube 42. And see para: 0069; A larger tube 50 may also be placed between lines 43, 45, and 47. As can be seen in FIG. 3, the centerline 52 is moved in a fore direction relative to centerline 40 of tube 42. This is because the larger diameter of tube 50 causes tube 50 to sit further forward in the V shape of tines 43 and 45 and because the larger diameter causes the centerline to sit further from the points of contact with tines 43 and 45. Spring 46 is more compressed when holding larger tube 50. While centerline 52 is moved forward from centerline 40 by a distance 54 due to the difference in sizes of the tubes, it should be appreciated that both tube 42 and tube 50 are both oriented substantially parallel to tines 43 and 45 and centered in the lateral direction between tines 43 and 45. Accordingly, the distance 54 between the centerlines can be corrected by using a different offset when positioning carrier 41 at an instrument along the automation system to align the centerline of each instrument with the centerline of each tube].
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the ascertaining Interferents and physical dimensions in liquid samples and containers to be analyzed by a clinical analyzer by Miller to add the teachings of Koyama as above, to further incorporate the teachings of German to provide a means for holding a sample vessel substantially vertically, for instance both tube 42 and tube 50 are both oriented substantially parallel to tines 43 and 45 and centered in the lateral direction between tines 43 and 45. Accordingly, the distance 54 between the centerlines can be corrected by using a different offset when positioning carrier 41 at an instrument along the automation system to align the centerline of each instrument with the centerline of each tube [German see para: 0068].

Claim 16 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2012/0140230 A1) in view of Koyama (US 2014/0376932 A1) and further in view of Kita et al. (US 2013/0136473 A1). 

Regarding claim 16, Miller and Koyama disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Miller and Koyama does not explicitly disclose: “wherein each one of the one or more stray light patches contain an exposed patch area of at least 1 mm2”.
However, Kita, from the same or similar field of endeavor teaches: “wherein each one of the one or more stray light patches contain an exposed patch area of at least 1 mm2 [see Figures 4 - 5; para: 0042, FIG. 5 is a schematic drawing of the sheet interval patch 94 to be formed on the intermediary transferring member 40 used by the image forming apparatus 100 in this embodiment. It shows the structure of the sheet interval patch 94. The direction indicated by an arrow mark Y is the same as the direction in which a sheet P of recording medium is conveyed. The area of the sheet interval patch 94, which is designated by a referential code TI is the area (density detection area) necessary for the density sensors 90 to precisely detect the density of the sheet interval patches 94. In the case of the image forming apparatus 100 in this embodiment, this area TI is square and is 10 mm×10 mm in size].
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the ascertaining Interferents and physical dimensions in liquid samples and containers to be analyzed by a clinical analyzer by Miller to add the teachings of Koyama as above, to further incorporate the teachings of Kita to provide a means for precisely detecting the density of patches, for instance the area of the sheet interval patch 94, which is designated by a referential code TI is the area (density detection area) necessary for the density sensors 90 to precisely detect the density of the sheet interval patches 94 [Kita see para. 0042].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

 Ishizumi et al. (US 20150211992).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701. The examiner can normally be reached Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUM BILLAH/Primary Patent Examiner, Art Unit 2486